In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1598V
                                          UNPUBLISHED


    KEITH PICKETT,                                              Chief Special Master Corcoran

                         Petitioner,                            Filed: April 5, 2022
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA)


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for Petitioner.

Lara Ann Englund, U.S. Department of Justice, Washington, DC, for Respondent.


                                DECISION ON JOINT STIPULATION 1

       On November 16, 2020, Keith Pickett filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that he suffered a Table injury – a Shoulder Injury
Related to Vaccine Administration (“SIRVA”) – as a result of an influenza (“flu”)
vaccination on November 27, 2017. Petition at 1; Stipulation, filed April 4, 2022, ¶¶ 1-2,
4. Petitioner further alleges the vaccine was administered within the United States, that
he suffered the residual effects of his injury for more than six months, and that there has
been no prior award or settlement of a civil action on his behalf as a result of his injury.
Stipulation at ¶¶ 3-5; see Petition at ¶¶ 6, 24, 26-27. Respondent denies that [P]etitioner
sustained a SIRVA Table injury; denies that the flu vaccine caused [P]etitioner’s alleged
shoulder injury; or any other injury; and denies that his current condition is a sequelae of
a vaccine-related injury.” Stipulation at ¶ 6.


1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, on April 5, 2022, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

            A. A lump sum of $80,000.00 in the form of a check payable to Petitioner;
               and

            B. A lump sum of $4,092.01 representing reimbursement of a Medicaid
               lien for services rendered to Petitioner by the State of Arkansas, in the
               form of a check payable jointly to Petitioner and the Arkansas
               Department of Human Services:

                   Arkansas Department of Human Services Division of Medical Services
                                        Third Party Liability Unit
                                      Case Number: 202101330
                                     700 Main Street, Slot S-296
                                         Little Rock, AR 72201


                Petitioner agrees to endorse this check to the Arkansas Department of
                Human Services.

                Stipulation at ¶ 8. This amount represents compensation for all items of
                damages that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the Clerk of Court is directed to
enter judgment in accordance with this decision. 3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

KEITH PICKETT,                                          )
                                                        )
                         Petitioner,                    )
                                                        )
          v.                                            ) No. 20-1598V
                                                        ) Chief Special Master Brian Corcoran
SECRETARY OF                                            )
HEALTH AND HUMAN SERVICES,                              )
                                                        )
                         Respondent.                    )


                                            STIPULATION

       The parties hereby stipulate to the following matters:

          I. Petitioner Keith Pickett ("petitioner'') filed a petition for vaccine compensation under

the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of the influenza ("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the

"Table"), 42 C.F.R. § 100.3 (a).

       2. Petitioner received a flu vaccine on or about November 27, 2017.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that he sustained a shoulder injury related to vaccine administration

("SIRVA") within the time period set forth in the Table following administration of the vaccine.

He further alleges that he experienced the residual effects of this condition for more than six

months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of his condition.
         6. Respondent denies that petitioner sustained a SIRVA Table injury; denies that the flu

vaccine caused petitioner's alleged shoulder injury, or any other injury; and denies that his

current condition is a sequelae of a vaccine-related injury.

         7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

         8. As soon as practicable after an entry ofjudgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(I), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

         A.     A lump sum of$80,000.00 in the form of a check payable to petitioner; and

         B.     A lump sum of$4,092.0l I representing reimbursement of a Medicaid lien for
                services rendered to petitioner by the State of Arkansas, in the form of a check
                payable jointly to petitioner and the Arkansas Department of Human Services:

                               Arkansas Department of Human Services
                               Division of Medical Services
                               Third Party Liability Unit
                               Case Number: 202101330
                               700 Main Street, Slot S-296
                               Little Rock, AR 72201

                Petitioner agrees to endorse this check to the Arkansas Department of Human

         Services.




1 This amount represents full satisfaction of any right of subrogation, assignment, claim, lien, or
cause of action the State of Arkansas may have against any individual as a result of any
Medicaid payments the State of Arkansas has made to or on behalf of petitioner as a result of
petitioner's alleged injury relating to a vaccine administered on November 27, 2017, under Title
XIX of the Social Security Act, see 42 U.S.C. § 300aa-l 5(g), (h).
                                                 2
These amounts represents compensation for all damages that would be available under 42 U.S.C.

§ 300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-2l(a)(I), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        I0. Petitioner and his attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.

        I I. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-l5(i), subject

to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-l 5(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-I 5(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in his

individual capacity, and on behalf of his heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and


                                                     3
the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the flu vaccination administered on or about November

27, 2017, as alleged by petitioner in a petition for vaccine compensation filed on or about

November 16, 2020, in the United States Court of Federal Claims as petition No. 20-1598V.

       14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

       15. If the special master fails to issue a decision in complete confonnity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

       16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.


                                                  4
       17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that flu vaccine caused petitioner's alleged shoulder

injury or any other injury or his current condition, or that petitioner suffered an injury contained

in the Vaccine Injury Table.

       18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION




                                                 5
Respectfully submitted,

PETITIONER:




ATIORNEY OF RECORD FOR                                   AUTHORIZED REPRESENTATIVE
PETITIONER:                                              OF THE ATIORNEY GENERAL:



                                                         ~~~~
                                                         HEATHER L. PEARLMAN
JEFFREYS. POP & ASSOCIATES                               Deputy Director
9150 Wilshire Blvd. Suite 241                            Torts Branch
Beverly Hills, CA 90212                                  Civil Division
(310) 273-5462                                           U.S. Department of Justice
                                                         P.O. Box 146
                                                         Benjamin Franklin Station
                                                         Washington, DC 20044-0146


AUTHORIZED REPRESENTATIVE                                ATTORNEY OF RECORD FOR
OF THE SECRETARY OF HEALTH                               RESPONDENT:
AND HUMAN SERVICES:
                     Digitally signed by George R.
George R.            Grimes-S14                           l--GA'4   t9° f-N\ ~v'J.
                                                              ~ Dk~ L .P~a..11 V\--.--..
                     Date: 2022.03.28 11 :50:11
Grimes -514          -04'00'

CDR GEORGE REED GRIMES, MD, MPl-l                        LARA A. ENGLUND
Director, Division of                                    Assistant Director
 Injury Compensation Programs                            Torts Branch
Health Systems Bureau                                    Civil Division
Health Resources and Services                            U.S. Department of Justice
 Administration                                          P.O. Box 146
U.S. Depat1ment of Health                                Benjamin Franklin Station
 and Human Services                                      Washington, DC 20044-0146
5600 Fishers Lane, 08N 146B                              (202) 307-3013
Rockville, MD 20857                                      lara.a.cngl und@usdoj.gov

Dated:   DY Jos/11222.

                                                     6